Citation Nr: 1010611	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from September 1963 
to March 1964 and from May 1964 to March 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2005, the Veteran testified during a personal 
hearing at the RO.  A transcript of the hearing is of record.

In June 2007, the Board remanded the Veteran's case to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further evidentiary development.

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) recently held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Thus, in light of Clemons v. Shinseki, the Board 
has recharacterizied the Veteran's claim as a request to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include PTSD, as set 
forth on the title page.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.





REMAND

Unfortunately, another remand is required in this case.  In 
its June 2007 remand, the Board directed that the RO contact 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) and attempt to verify the Veteran's alleged stressful 
events in service including that, on April 25, 1965, he saw a 
plane blown up by enemy fire in Vietnam.  The July 2004 VA 
examination report indicates that he was assigned to be an 
infantryman in 1965 in Tent City in Tan Son Nhut but no 
longer recalled the areas and units to which he was assigned, 
and describes his recollection of the April 1965 plane 
incident.  In its August 2007 response to the RO's request, 
the JSRRC requested additional information, including the 
location, to verify the event.  The RO did not respond.  In 
the interest of fairness, the Board believes another effort 
should be made to verify the Veteran's alleged stressor that 
may have occurred in or around Tan Son Nhut.

Further, the record indicates that health providers have 
variously diagnosed the Veteran with major depression and 
PTSD (since at least 1993), PTSD and depression (2003), and 
major depression with psychosis (2004).  Records obtained 
from the Social Security Administration indicate that he was 
found to be totally disabled since 1991 due to affective and 
anxiety disorders. 

The record reveals that the Veteran failed to report for a VA 
psychiatric examination scheduled in September 2009.  In 
October 2009, the RO was advised that he was a resident at 
Retama Manor West, apparently a nursing home, and the 
examination was rescheduled for November 2009.  However, 
according to a November 2009 note in the file, the nursing 
home cancelled the Veteran's appointment because it "forgot 
to charge his motorized wheelchair."  In this case, the 
Board believes that the Veteran should be afforded another 
opportunity to undergo VA examination to determine the 
etiology of any diagnosed psychiatric disorder found to be 
present.

Current VA and non-VA treatment records dated since November 
2008 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the JSRRC and 
provide it with a copy of the Veteran's DD 
Form 214 and other service personnel 
records.

The JSRRC should be asked to provide any 
additional information that might 
corroborate the Veteran's alleged stressors, 
particularly with respect to his contention 
that, on April 25, 1965, he witnessed a 
plane with new recruits get hit by enemy 
fire and cut to pieces in or around Tan Son 
Nhut, Vietnam.  If the stressor cannot be 
verified the JSRRC should so state in 
writing.

2.  The RO/AMC should obtain all VA and non-
VA medical records regarding the Veteran's 
treatment for the period from November 2008 
to the present.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

3.  Then, the RO/AMC should arrange for a VA 
psychiatric examination of the appellant to 
determine the etiology of any diagnosed 
psychiatric disorder including PTSD.  The 
Veteran appears to be a nursing home 
resident, so cooperation with his facility 
of medical care will be necessary.  All 
indicated tests and studies should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  A diagnosis 
of PTSD under the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
should be made or definitively ruled out.  

(a) If PTSD is diagnosed, the examiner 
should identify the specific independently 
verifiable stressor(s) supporting the 
diagnosis. 

(b)  If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.

(c) If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that any such diagnosed psychiatric disorder 
was caused by military service, or whether 
such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  The 
examiner is particularly requested to 
reconcile the Veteran's other psychiatric 
diagnoses, e.g., major depressive disorder 
and PTSD (1993), PTSD/depression (2003); 
major depression with psychosis (in 2004).

The examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology.  The rationale for all 
opinions expressed should be explained.  The 
claims files, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.

If a VA examination is not possible, but an 
examination by a physician at the nursing 
home facility is possible, the RO/AMC should 
make arrangements for such examination.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


